

113 SRES 340 ATS: Expressing the sense of the Senate that all necessary measures should be taken to protect children in the United States from human trafficking, especially during the upcoming Super Bowl, an event around which many children are trafficked for sex. 
U.S. Senate
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 340IN THE SENATE OF THE UNITED STATESJanuary 28, 2014Mr. Blumenthal (for himself, Mr. Portman, Mr. Booker, Mr. Rubio, Mr. Kirk, and Mr. Wyden) submitted the following resolution; which was referred to the Committee on the JudiciaryFebruary 3, 2014Committee discharged; considered and agreed toRESOLUTIONExpressing the sense of the Senate that all necessary measures should be taken to protect children in the United States from human trafficking, especially during the upcoming Super Bowl, an event around which many children are trafficked for sex. Whereas according to the Federal Bureau of Investigation, an estimated 200,000 to 300,000 children in the United States are at risk of commercial sexual exploitation;Whereas the average age of victims at the time of their entry into sex trafficking is between just 12 and 14 years old;Whereas sex trafficking victims are often abducted or lured into running away by traffickers;Whereas sex trafficking victims are routinely raped and beaten, and sometimes even branded;Whereas the vast majority of child victims of sex trafficking are children from the foster care system, where they have often been failed by the officials entrusted to protect them;Whereas instances of sex trafficking occur in every State, and tens of thousands of men, women, and children are brought to the United States every year and exploited for sex and labor by traffickers;Whereas it is widely recognized that the beloved American tradition of the Super Bowl, an event that draws tens of thousands of fans to the host city, like other major recreational events, leads to a surge in the sex trafficking of underage girls and boys in the host city; andWhereas traffickers aggressively advertise and sell sex trafficking victims on websites like Backpage.com during the Super Bowl in order to meet the increased demand from visitors to the host city: Now, therefore, be itThat it is the sense of the Senate that—(1)law enforcement officers, the juvenile justice system, social services, and the public should recognize and treat all children being trafficked for sex as victims of human trafficking each and every day of the year; and(2)Federal and State law enforcement agencies should take all necessary measures to protect children in the United States from harm, including arresting and prosecuting both traffickers and buyers of children for sex in accordance with the applicable State and Federal laws against child abuse, statutory rape, and human trafficking, particularly during the festivities surrounding Super Bowl XLVIII.